Citation Nr: 1613813	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-41 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased ratings for bilateral hearing loss, rated as 10 percent disabling from December 28, 2009, 20 percent disabling from July 22, 2014, and     30 percent disabling from February 2, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to April 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for bilateral hearing loss.  Thereafter, in an October 2010 rating decision, the RO assigned a 10 percent rating for hearing loss, effective December 28, 2009.

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In December 2014, the Board denied the Veteran's claim for a compensable rating for bilateral hearing loss prior to December 28, 2009, and remanded his claim for increased ratings thereafter for additional development.  Notably, the Veteran did not appeal the Board's December 2014 decision or request reconsideration and   that decision is therefore considered final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  Although the RO included the period prior to December 28, 2009 in the March 2015 supplemental statement of the case, such action was erroneous in light of the Board's final decision on that matter.  Thus,   the appeal period remaining before the Board is from December 28, 2009 to the present.  

Following development conducted pursuant to the Board's December 2014 remand, in March 2015 the RO granted a 20 percent rating for bilateral hearing loss effective July 22, 2014, and a 30 percent rating effective February 2, 2015.  In May 2015 the Veteran expressed disagreement with the effective dates assigned for those grants and in August 2015 the RO issued a statement of the case as to the effective date issue.  Thereafter, the Veteran filed a substantive appeal.  However, as the March 2015 rating decision did not constitute a full grant of the increased rating claim previously remanded by the Board, the Board has jurisdiction to decide the increased rating issues and any downstream issues thereof (i.e. effective date).  Accordingly, the Veteran's appeal as to the effective dates assigned for his hearing loss ratings is subsumed by this decision.  

The Board notes that the issue of entitlement to service connection for a decubitus ulcer of the left foot under 38 U.S.C.A. § 1151 was also remanded in December 2014 along with the issue currently on appeal.  Following development conducted pursuant to the Board's remand, the AOJ granted service connection for a residual scar of the decubitus ulcer of the left foot in the March 2015 rating decision.  While the Veteran has perfected an appeal as to the initial rating assigned for his decubitus ulcer, that claim is not yet ripe for Board review.  When an appeal is certified to   the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of     the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the claim for an increased initial rating for a decubitus ulcer, the Board declines to take action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This issue will be the subject of a later Board decision as appropriate.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for neck and shoulder disabilities and for entitlement to a total disability rating based on individual unemployability (TDIU) as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for neck and shoulder disabilities, and entitlement to a TDIU rating will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  From December 28, 2009 to July 22, 2014, the most probative evidence indicates that the Veteran's hearing loss was manifest by Level IV hearing loss bilaterally, at worst.

2.  From July 22, 2014 to February 2, 2015, there is no probative evidence reflecting hearing loss commensurate with a rating higher than the currently assigned 20 percent rating.

3.  From February 2, 2015, the most probative evidence indicates that the Veteran's hearing loss was manifest by Level VI hearing loss bilaterally, at worst.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent from December 28, 2009 to July 22, 2014, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2015).

2.  The criteria for a disability rating in excess of 20 percent from July 22, 2014 to February 2, 2015, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

3.  The criteria for a disability rating in excess of 30 percent from February 2, 2015, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history, symptomatology, and functional impairment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the December 2014 remand have  been undertaken.  A VA examination was conducted in February 2015 and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000,  and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  The disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015). Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA contract examination on December 28, 2009.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:

2009

HERTZ


1000
2000
3000
4000
RIGHT
20
60
60
75
LEFT
55
40
90
105

The pure tone averages were 54 decibels on the right and 73 decibels on the left.  Speech audiometry revealed speech recognition ability of 80 percent bilaterally.

When applying the pure tone averages and speech recognition scores from the December 2009 examination to Table VI, the right and left ears are assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 10 percent evaluation for the Veteran's bilateral hearing loss.  As the audiological findings do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies and do not show 70 decibels or more at 2000 Hertz and 30 decibels or less at 1000 Hertz, the provisions of 38 C.F.R. § 4.86 are not applicable.

The December 2009 examiner noted the Veteran's reports of having difficulty hearing, especially with background noise, which caused severe functional limitation during his daily life according to the examiner.  Thus, the Board finds that the VA examination is adequate for rating purposes and is entitled to great probative value.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

At his July 2014 Board hearing, the Veteran reported listening to the television at a loud volume, difficulty hearing people (especially on cellular phones), and needing to look at a person's mouth to distinguish his or her words when speaking.  His wife also noted that she frequently had to repeat herself for the Veteran's benefit.

Thereafter, while receiving VA treatment in November 2014 the Veteran reported that he had lost one hearing aid in a house fire and that his other hearing aid had stopped working.  Regarding his hearing difficulty, he noted that he was having increasing difficulty understanding people and indicated a need to look at the person speaking in order to understand him or her.  On examination, excess cerumen was noted and removed.  Speech recognition testing was performed using the NU6 Word List, with a result of 76 percent bilaterally.  However, a Maryland CNC speech discrimination test was not performed, which is the required testing for rating purposes.  As such, the results of that hearing test are not adequate for VA purposes, and the RO's reliance on that testing to award an increased rating was inappropriate.  38 C.F.R § 4.85(a) (2015).  

Nevertheless, the November 2014 audiometric findings are as follows:

2014

HERTZ


1000
2000
3000
4000
RIGHT
25
70
75
85
LEFT
60
50
105+
105+

The Veteran was afforded a VA audiological examination in February 2015.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:

2015

HERTZ


1000
2000
3000
4000
RIGHT
25
70
75
85
LEFT
60
40
105
105+

The pure tone averages were 64 decibels in the right and 78 decibels in the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 74 percent in the left ear.

Notably, the audiological findings showed right ear pure tone thresholds of 70 decibels at 2000 Hertz with only 25 decibels at 1000 Hertz, so the provisions of 38 C.F.R. § 4.86(b) are applicable to the right ear.  As such, his right ear hearing must be rated using Table VI or Table VIA, whichever results in a higher numeral and that numeral will then be elevated to the next higher Roman numeral.  Id.  However, the left ear does not meet the criteria for application of 38 C.F.R. § 4.86, and must be evaluated utilizing Table VI only.

Applying the results from the 2015 audiogram to Table VI in 38 C.F.R § 4.85 yields a finding of Level IV in the right ear that is raised to Level V by the provisions of 4.86(b), and Level VI in the left ear.  Where hearing loss is at Level V in one ear and Level VI in the other ear, a 20 percent rating is assigned under Table VII.  38 C.F.R § 4.85.  This manner of evaluation results in a 20 percent rating.

Applying the right ear results from the 2015 audiogram to Table VIA in 38 C.F.R.     § 4.85 yields a finding of Level V in the right ear that is raised to Level VI by the provisions of 4.86(b).  Where hearing loss is at Level VI in both ears, a 30 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Given the foregoing, it is    more favorable for the Veteran to apply the Roman numeral designation for hearing impairment from Table VIA to his right ear hearing loss.

The February 2015 examiner noted the Veteran's reports of having difficulty understanding those around him and his reports of decreased ability to differentiate words.  As such, the Board finds that the 2015 VA examination is also adequate for rating purposes and is entitled to great probative value.  See Martinak, 21 Vet. App. at 455-56.  

The Board notes that at the July 2014 hearing, the Veteran's representative argued that the 2009 examination was inadequate because of flawed methodology employed and that the CNC test has "hidden factors[.]"  However, the Veteran's representative has not submitted any specific evidence showing that the method of audiological testing is inaccurate or inappropriate and has not shown any specialized expertise in the quality of hearing equity tests.

The Board is bound in its decisions by the regulations of the Department.              38 U.S.C.A. § 7104(c).  The supplementary information included with the 
publication of the revisions to the Schedule for rating hearing loss (64 FR          25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland    CNC speech discrimination test and the pure tone threshold average determined    by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study      on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study." 

Thus, the criteria for rating hearing loss provides for a specific testing methodology to be employed in determining auditory acuity for compensation purposes.  This long-standing methodology was applied in this case, and there is no evidence that VA improperly administered the testing or misinterpreted the results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).

The Board notes that the Veteran has claimed that his increased ratings should   have been granted on earlier dates than those identified by the RO in granting the increased ratings.  Regarding the date of his 10 percent rating, as noted in the Introduction above, the December 2014 Board decision included a final decision   as to the period before that date and the Veteran did not appeal it or request reconsideration; the decision is final.  In light of a final decision on that matter, the period prior to December 28, 2009 is no longer in appellate status.  

Regarding the 20 percent rating from July 22, 2014, the Board finds that there is no basis for an award of a 20 percent rating prior to that date.  In this regard, the record does not indicate that the Veteran ever presented for audiometric testing between December 28, 2009 and July 22, 2014.  Indeed, July 22, 2014 is the first discussion   of the Veteran's hearing acuity after his December 2009 examination.  Despite the Veteran's assertions that the effective dates have been assigned in relation to the dates of VA examinations, July 22, 2014 is the date of the Veteran's Board hearing and the RO has generously assigned that date despite the absence of any audiometric testing on that date or until November 2014.  Moreover, the November 2014 testing that served as the basis for the award was not adequate for VA purposes.  The Board is not required to extend that favorable determination to a time period prior to July 22, 2014 merely because the RO reviewed evidence favorably.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.").  In a similar vein, there are no records to indicate that the Veteran ever exhibited hearing loss commensurate with a 30 percent rating at any time prior to the February 2, 2015, examination.  Thus, the Board finds that the effective dates assigned are consistent with the record.

In summary, ratings in excess of 10 percent from December 28, 2009, in excess of 20 percent from July 22, 2014, and in excess of 30 percent from February 2, 2015, are not warranted based on the audiological findings of record.  Accordingly, the claim for increased ratings for those periods is denied.

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing loss than currently shown by the evidence.  Moreover, the Veteran does not contend and the evidence does not reflect that his hearing loss has resulted in hospitalization or has markedly interfered with employment.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the Board notes that the Veteran does not contend and the evidence does not suggest that he is unemployable due solely to his service-connected hearing loss.  In this regard, the 2015 VA examiner noted the Veteran's hearing loss does not impact his ability to work.  The evidence further notes the Veteran receives Social Security benefits due to a nonservice-connected disability.  Moreover, while the Veteran has formally claimed a TDIU and such issue is presently at the RO, he has claimed such due to his decubitus ulcer disability, not his hearing loss.  Accordingly, a claim for a TDIU due to his hearing loss disability has not been raised, and no further action pursuant to Rice is necessary.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at  55-56.


ORDER

Entitlement to an evaluation in excess of 10 percent from December 28, 2009 to July 22, 2014, for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent from July 22, 2014 to February 2, 2015, for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 30 percent from February 2, 2015, for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


